Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to communication filed on 03/25/2021 regarding application 15/999,019.

Status of Claims
	Claim(s) 1-5, and 8-22 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments and amendments have been fully considered and are deemed persuasive.
	Accordingly, Examiner withdraws the previously applied 101 rejection.

Response to Amendments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art have been rendered moot in view of the newly amended prior art rejection below.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-2, 4-7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly brook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Chen (US 2016/0203433 A1) and Jezewski (US 10360631 Bl).

Claim 1 –
	Lybrook discloses the following:
Receiving, by a computing resource of a cloud computing environment, organization data (Lybrook: Fig. 1; Column 2 lines 50-64, "TEMOS also included a data collector that captures performance metrics ... are dynamic across three strata ... internal performance"; Column 4 lines 8-33, "The system includes a 
The organization data defining, for an organization, first capabilities of the organization, the first capabilities including: hardware software, and/or services capabilities associated with the organization, and/or skills associated with workers associated with the organization; (Lybrook: Column 2, line 64 - Column 3 line 11, "Internal performance is the measurement of current state predictive performance and processor performance metrics ... ")
Receiving, by a computing resource of the cloud computing environment, industry trend data that is relevant to the organization, (Lybrook: Column 2 lines 50-64, "TEMOS also includes a data collector that captures performance metrics ... are dynamic across three strata ... market performance ... ")
The industry trend data defining second capabilities that are relevant to the organization, the second capabilities including: hardware, software, and/or services capabilities that are associated with at least one other organization, and/or skills associated with workers associated with the at least one other organization.(Lybrook: Column 3 lines 30-44, "Market peer performance measurements evaluate individual predictive performance and process performance against market peers with similar demographics ... "; Column 8 lines 32-36, "The Industry Metrics database is a comprehensive collection of telecom metrics ... ")
Providing, by a computing resource of the cloud computing environment and as input to a capability model (Lybrook: Column 12 lines 56-64, "Recommendations 
The clustered organization data, the benchmark data, and the industry trend data, the capability model ... having been trained to produce, as output, data specifying recommended changes for at least one worker associated with the organization (Lybrook: Column 11 lines 19-26, "Recommendation module ... Personal recommendations include education plans ... that will help an individual increase their telecommunication technical and management skills ... "; Table I; Column 30 lines 40-52, " ... the scoring algorithms discuss above to measure both predictive competencies using sets of individual and group assessments ... ")
Determining, by a computing resource of the cloud computing environment and based on the output of the capability model, a recommendation (Lybrook: Column 30, lines 6-10, "An illustrative report is shown ... In addition recommendations for improving scores and performance may be outlines ... ")
Comparing, by a computing resource of the cloud computing environment, and using industry trend data, first industry trend data received from a first data source to second industry trend data received from a second data source to create benchmark data. (Lybrook: Column 15 lines 54-64," ... metrics are generated from Data Points collected from both TEMOS clients as well as from non-TEMOS clients ... are used to calculated industry metrics that are used for benchmarking performance ... ")

... comprising a machine learning model... (Velasco: Paragraph 51, " ... analysis operations may utilize and benefit from machine learning ... ")
Receiving, by a computing resource of the cloud computing environment, workforce psychology information for the workers associated with the organization (Velasco: Paragraph 52, "A further key feature of such data collection and analysis, is that of "grouping" workforce members based on identified relationships ... may be observed that they all share certain personality characteristics ... "; Paragraph 65, " ... analysis may vary widely in nature and scope ... or they might display certain behavior traits (such as their vocabulary, personality traits ... ")
The workforce psychology data defining the predetermined worker characteristics of the workers associated with the organization (Velasco: Paragraph 52, "A further key feature of such data collection and analysis, is that of "grouping" workforce members based on identified relationships ... may be observed that they all share certain personality characteristics ... "; Paragraph 65, " ... analysis may vary widely in nature and scope ... or they might display certain behavior traits (such as their vocabulary, personality traits ... ")
Clustering, by a computing resource of the cloud computing environment, and performing data cleansing on the pre-processed organization data, the workers associated with the organization to generate clustered organization data; (Velasco: Paragraph 53, " ... results of such analysis may then be used for consideration when making new hiring or recruiting decisions, for example seeking out new hires that match identified trends, or lateral transfers such as to rearrange employees to optimize performance based on analysis results (for example, moving employees to new shifts that have been shown to increase productivity in others with similar characteristics)."; Paragraph 54," ... such as analyzing a group of employees, then incorporating those analysis results into an analysis operation performed on a larger group ... ")
Lybrook in view of Velasco does not teach the textual analysis and determining of related and associated skills before input into a model, however, Chen teaches the following:
Identifying, by a computing resource of the cloud computing environment, based on the data cleansing of the pre-processed organization data, and based on at least one of the entities, the categories, the sentiments, or the labels, a historical association between at least one of the first capabilities and one or more additional capabilities, the one or more capabilities being different from the first capability (Chen: Paragraph 29, “for managing an administrative computing interface, for detecting, acquiring, or logging, a compiled ground truth data collection of information, of workforce resource skills, of individuals, or teams, such as, work related knowledge, or skills of the individual or teams, historical performance evaluations, or success rates of previous problems or historical 
Performing, by a computing resource of the cloud computing environment and based on the identifying the one or more additional capabilities, a data enrichment process on the pre-processed organization data to enrich the pre-processed organization data by adding the one or more additional capabilities to the first capabilities to create enriched capabilities. (Chen: Paragraph 56, “Trait analysis program 330 computes a trait characteristic score, based on trait characteristics, or features of the individual or team, of the ground-truth collected data of ground truth data compilation program 310, for the workforce selection. The trait characteristics may include personality, or basic human values of the individual or 
Performing natural language processing on of the organization data to identify at least one of entities, categories, sentiments, or labels associated with the first capabilities (Chen: Paragraph 56, “whereby the trait characteristics are computed from textual data of the individual or team, for the workforce selection. The textual data can be based on enterprise media content such as, social media contents, including, identified tags of multi-media contents of a text-based data, a voice-based data, or a video-based data of incoming media stream pertaining to the individual or team. Examples of such textual data can be Wikis, blogs, or external social media data such as tweets, blogs.”)
Lybrook in view of Velasco and Chen does not teach the preprocessing or cleaning of data before the input into a model, however, Jezewski teaches the following:
Pre-processing, by a computing resource of the cloud computing environment, the organization data to create pre-processed organization data, by normalizing the organization data and formatting the organization data into a machine recognizable format (Jezewski: Column 6 lines 60 - 67, " ... data normalization to process the historical data ... feature scaling may be used to normalize the raw data ... ")
Performing, by a computing resource of the cloud computing environment and based on pre-processing the organization data, data cleansing on the pre-processed organization data to; detect corrupt or inaccurate data in the organization data, and replace, modify, or delete the corrupt or inaccurate data 

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Jezewski teaches a method for formatting and cleaning data for future use in analysis. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lybrook with the teachings of Velasco, as taught by Velasco (Velasco: Paragraph 5," ... it is common to track or workforce members (such as employees of a contact center) such as monitoring performance according to a set of metrics such as to represent performance efficiency or other statistics that may be relevant to management."). Additionally, it would have been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the teachings of Chen as taught by Chen (Chen: 16, “to improve the technical field of workflow scheduling systems, based on enterprise system optimization of traits and expertise of individuals or employees, for workforce selection, in a team workflow environment.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the teachings of Jezewski as taught by Jezewski (Jezewski: Column 7 lines 44 - 56," ... platform may utilize a data normalization method to organize columns (e.g., attributes) and tables (e.g., 

Claim 2 –
	Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
	Lybrook further discloses:
Formatting the clustered organization data in a predetermined format for the capability model; (Lybrook: Column 8 lines 36-42, "A Metric Manager module provides a method for dissecting each enterprise's data and computing metrics from the metric data ... ")
And formatting the industry trend data into a predetermined format for the capability model (Lybrook: Column 8 liens 36-42, "A Metric Manager module provides a method for dissecting each enterprise's data and computing metrics from the metric data ... ")

Claim 4 –
Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
	Lybrook further discloses:
Wherein the industry trend data includes data defining capabilities associated with a particular organization, the particular organization being different from the organization, and at least one capability of the capabilities associated with the particular organization is different from each capability included in the first capabilities. (Lybrook: Column 25 lines 9 - 28, "Performance indicators 

Claim 5 –
Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
	Lybrook further discloses:
Wherein the industry trend data is received from a plurality of different data sources. (Lybrook: Column 3 lines 30 -47, "Market peer performance measurements evaluate individual predictive performance and process performance against market peers with similar demographics ... ")

Claim 16 –
	Lybrook discloses the following:
A non-transitory computer-readable medium storing instructions (Lybrook: Column 6 lines 50-65, “Memory 122 is a computer readable medium and may be a single storage device or multiple storage devices, located either locally with computing device 120 or accessible across a network. Computer-readable media may be any available media that can be accessed by the computing device 120 and includes both volatile and non-volatile media…”)
Receiving, by a computing resource of a cloud computing environment, organization data (Lybrook: Fig. 1; Column 2 lines 50-64, "TEMOS also included a data collector that captures performance metrics ... are dynamic across three strata ... internal performance"; Column 4 lines 8-33, "The system includes a computer server operably connected to the computing device through the communication network ... ")
The organization data defining, for an organization, first capabilities of the organization, the first capabilities including: hardware software, and/or services capabilities associated with the organization, and/or skills associated with workers associated with the organization; (Lybrook: Column 2, line 64 - Column 3 line 11, "Internal performance is the measurement of current state predictive performance and processor performance metrics ... ")
Receiving, by a computing resource of the cloud computing environment, industry trend data that is relevant to the organization, (Lybrook: Column 2 lines 50-64, "TEMOS also includes a data collector that captures performance metrics ... are dynamic across three strata ... market performance ... ")
The industry trend data defining second capabilities that are relevant to the organization, the second capabilities including: hardware, software, and/or services capabilities that are associated with at least one other organization, and/or skills associated with workers associated with the at least one other organization.(Lybrook: Column 3 lines 30-44, "Market peer performance measurements evaluate individual predictive performance and process performance against market peers with similar demographics ... "; Column 8 lines 
Providing, by a computing resource of the cloud computing environment and as input to a capability model (Lybrook: Column 12 lines 56-64, "Recommendations generated by the Recommendations Generator module ... displayed along with the probability computed that it should be included as part of the overall recommendation ... ")
The clustered organization data, the benchmark data, and the industry trend data, the capability model ... having been trained to produce, as output, data specifying recommended changes for at least one worker associated with the organization (Lybrook: Column 11 lines 19-26, "Recommendation module ... Personal recommendations include education plans ... that will help an individual increase their telecommunication technical and management skills ... "; Table I; Column 30 lines 40-52, " ... the scoring algorithms discuss above to measure both predictive competencies using sets of individual and group assessments ... ")
Determining, by a computing resource of the cloud computing environment and based on the output of the capability model, a recommendation (Lybrook: Column 30, lines 6-10, "An illustrative report is shown ... In addition recommendations for improving scores and performance may be outlines ... ")
Comparing, by a computing resource of the cloud computing environment, and using industry trend data, first industry trend data received from a first data source to second industry trend data received from a second data source to create benchmark data. (Lybrook: Column 15 lines 54-64," ... metrics are generated 
Lybrook disclose a method for analyzing organization data internally and comparing it to make recommendations and generate user displays in order to improve the organization and individual employees, however, Velasco discloses the specifics of a machine learning model, as well as a method for observing internal skill sets and to map that data base don personality traits and characteristics in the following:
... comprising a machine learning model... (Velasco: Paragraph 51, " ... analysis operations may utilize and benefit from machine learning ... ")
Receiving, by a computing resource of the cloud computing environment, workforce psychology information for the workers associated with the organization (Velasco: Paragraph 52, "A further key feature of such data collection and analysis, is that of "grouping" workforce members based on identified relationships ... may be observed that they all share certain personality characteristics ... "; Paragraph 65, " ... analysis may vary widely in nature and scope ... or they might display certain behavior traits (such as their vocabulary, personality traits ... ")
The workforce psychology data defining the predetermined worker characteristics of the workers associated with the organization (Velasco: Paragraph 52, "A further key feature of such data collection and analysis, is that of "grouping" workforce members based on identified relationships ... may be observed that they all share certain personality characteristics ... "; Paragraph 65, " ... analysis may 
Clustering, by a computing resource of the cloud computing environment, and performing data cleansing on the pre-processed organization data, the workers associated with the organization to generate clustered organization data; (Velasco: Paragraph 53, " ... results of such analysis may then be used for consideration when making new hiring or recruiting decisions, for example seeking out new hires that match identified trends, or lateral transfers such as to rearrange employees to optimize performance based on analysis results (for example, moving employees to new shifts that have been shown to increase productivity in others with similar characteristics)."; Paragraph 54," ... such as analyzing a group of employees, then incorporating those analysis results into an analysis operation performed on a larger group ... ")
Lybrook in view of Velasco does not teach the textual analysis and determining of related and associated skills before input into a model, however, Chen teaches the following:
Identifying, by a computing resource of the cloud computing environment, based on the data cleansing of the pre-processed organization data, and based on at least one of the entities, the categories, the sentiments, or the labels, a historical association between at least one of the first capabilities and one or more additional capabilities, the one or more capabilities being different from the first capability (Chen: Paragraph 29, “for managing an administrative computing interface, for detecting, acquiring, or logging, a compiled ground truth data collection of information, of workforce resource skills, of individuals, or teams, 
Performing, by a computing resource of the cloud computing environment and based on the identifying the one or more additional capabilities, a data enrichment process on the pre-processed organization data to enrich the pre-processed organization data by adding the one or more additional capabilities to the first capabilities to create enriched capabilities. (Chen: Paragraph 56, “Trait analysis program 330 computes a trait characteristic score, based on trait characteristics, or features of the individual or team, of the ground-truth collected data of ground truth data compilation program 310, for the workforce selection. The trait 
Performing natural language processing on of the organization data to identify at least one of entities, categories, sentiments, or labels associated with the first capabilities (Chen: Paragraph 56, “whereby the trait characteristics are computed from textual data of the individual or team, for the workforce selection. The textual data can be based on enterprise media content such as, social media contents, including, identified tags of multi-media contents of a text-based data, a voice-based data, or a video-based data of incoming media stream pertaining to the individual or team. Examples of such textual data can be Wikis, blogs, or external social media data such as tweets, blogs.”)
Lybrook in view of Velasco and Chen does not teach the preprocessing or cleaning of data before the input into a model, however, Jezewski teaches the following:
Pre-processing, by a computing resource of the cloud computing environment, the organization data to create pre-processed organization data, by normalizing the organization data and formatting the organization data into a machine recognizable format (Jezewski: Column 6 lines 60 - 67, " ... data normalization to process the historical data ... feature scaling may be used to normalize the raw data ... ")
Performing, by a computing resource of the cloud computing environment and based on pre-processing the organization data, data cleansing on the pre-processed organization data to; detect corrupt or inaccurate data in the 

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lybrook with the teachings of Velasco, as taught by Velasco (Velasco: Paragraph 5," ... it is common to track or workforce members (such as employees of a contact center) such as monitoring performance according to a set of metrics such as to represent performance efficiency or other statistics that may be relevant to management."). Additionally, it would have been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the teachings of Chen as taught by Chen (Chen: 16, “to improve the technical field of workflow scheduling systems, based on enterprise system optimization of traits and expertise of individuals or employees, for workforce selection, in a team workflow environment.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the 

Claim 17 –
Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
	Lybrook further discloses:
Wherein the first worker is associated with a set of capabilities which are not included in the second capabilities. (Lybrook: Column 15 lines 54 - 64, "Non-TEMOS client's data comes from surveys, telephone conversations etc. and are used to calculate industry metrics ... ")

Claim(s) 3 and 8, 10, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly brook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Chen (US 2016/0203433 A1), Jezewski (US 10360631 Bl), and Mankani (US 2009/0307052 Al)

Claim 3 –
Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
Lybrook in view of Velasco, Chen, and Jezewski teach the method of analyzing and comparing current capabilities compared to others in the field, however, Mankani discloses the method of identifying a gap and making a recommendation to fill it in the following:
Providing, to a user device, recommendation data, the recommendation data specifying the recommended changes and the recommendation for acquiring the at least one of the second capabilities. (Mankani: Paragraph 45, "The output may include a workforce gap analysis ... the tool may provide recommendations about filling the estimated gap ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Mankani disclose a method for observing internal skill sets and noticing possible gaps and areas for improvement. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lybrook in view of Velasco, Chen and Jezewski with the teachings of Mankani as taught by Mankani (Mankani: Paragraph 34, 
" ... computer implemented method and tool, hereinafter referred to generally as a tool, is disclosed that may be used to forecast a required size and makeup of an organization's workforce ... ")

Claim 8 –
Lybrook in view of Velasco, Chen and Jezewski teach the limitations of claim 1.
Lybrook does not disclose the method of gathering data in a survey, however, Velasco teaches:
The workforce psychology data includes at least one of: psychology data derived from at least on interview performed by the organization, psychology data derived from at least one survey conducted by the organization, or psychology data provided by a third party psychological data provider, .... (Velasco: Paragraph 48, " ... data metrics or other quantifiable data regarding members of a workforce may be received from a variety of external sources ... customer satisfaction rating based on survey results ... such analysis may also reveal more complex connections ... ")
Lybrook in view of Velasco, Chen, and Jezewski does not disclose the method of indicating a likelihood that a worker can be retrained, however, Mankani discloses:
... and the workforce psychology data indicates a measure of likelihood that a worker, of the at least one worker associated with the organization can be re-trained to provide a particular capability of the second capabilities. (Mankani: Paragraph 43, "The implementation block may include resource management, employee development, financial implications ... employee development may consider training ... new workforce supply and workforce demand can be compared to provide for a deficit or account for a surplus of personnel.")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in 
" …computer implemented method and tool, hereinafter referred to generally as a tool, is disclosed that may be used to forecast a required size and makeup of an organization's workforce ... ")

Claim 10 –
	Lybrook discloses the following:
Receiving, by a computing resource of a cloud computing environment, organization data (Lybrook: Fig. 1; Column 2 lines 50-64, "TEMOS also included a data collector that captures performance metrics ... are dynamic across three strata ... internal performance"; Column 4 lines 8-33, "The system includes a computer server operably connected to the computing device through the communication network ... ")
The organization data defining, for an organization, first capabilities of the organization, the first capabilities including: hardware software, and/or services capabilities associated with the organization, and/or skills associated with workers associated with the organization; (Lybrook: Column 2, line 64 - Column 3 line 11, "Internal performance is the measurement of current state predictive performance and processor performance metrics ... ")
Receiving, by a computing resource of the cloud computing environment, industry trend data that is relevant to the organization, (Lybrook: Column 2 lines 50-64, "TEMOS also includes a data collector that captures performance metrics ... are dynamic across three strata ... market performance ... ")
The industry trend data defining second capabilities that are relevant to the organization, the second capabilities including: hardware, software, and/or services capabilities that are associated with at least one other organization, and/or skills associated with workers associated with the at least one other organization.(Lybrook: Column 3 lines 30-44, "Market peer performance measurements evaluate individual predictive performance and process performance against market peers with similar demographics ... "; Column 8 lines 32-36, "The Industry Metrics database is a comprehensive collection of telecom metrics ... ")
Providing, by a computing resource of the cloud computing environment and as input to a capability model (Lybrook: Column 12 lines 56-64, "Recommendations generated by the Recommendations Generator module ... displayed along with the probability computed that it should be included as part of the overall recommendation ... ")
The clustered organization data, the benchmark data, and the industry trend data, the capability model ... having been trained to produce, as output, data specifying recommended changes for at least one worker associated with the organization (Lybrook: Column 11 lines 19-26, "Recommendation module ... Personal recommendations include education plans ... that will help an individual increase 
Determining, by a computing resource of the cloud computing environment and based on the output of the capability model, a recommendation (Lybrook: Column 30, lines 6-10, "An illustrative report is shown ... In addition recommendations for improving scores and performance may be outlines ... ")
Comparing, by a computing resource of the cloud computing environment, and using industry trend data, first industry trend data received from a first data source to second industry trend data received from a second data source to create benchmark data. (Lybrook: Column 15 lines 54-64," ... metrics are generated from Data Points collected from both TEMOS clients as well as from non-TEMOS clients ... are used to calculated industry metrics that are used for benchmarking performance ... ")
Lybrook disclose a method for analyzing organization data internally and comparing it to make recommendations and generate user displays in order to improve the organization and individual employees, however, Velasco discloses the specifics of a machine learning model, as well as a method for observing internal skill sets and to map that data base don personality traits and characteristics in the following:
... comprising a machine learning model... (Velasco: Paragraph 51, " ... analysis operations may utilize and benefit from machine learning ... ")
Receiving, by a computing resource of the cloud computing environment, workforce psychology information for the workers associated with the 
The workforce psychology data defining the predetermined worker characteristics of the workers associated with the organization (Velasco: Paragraph 52, "A further key feature of such data collection and analysis, is that of "grouping" workforce members based on identified relationships ... may be observed that they all share certain personality characteristics ... "; Paragraph 65, " ... analysis may vary widely in nature and scope ... or they might display certain behavior traits (such as their vocabulary, personality traits ... ")
Clustering, by a computing resource of the cloud computing environment, and performing data cleansing on the pre-processed organization data, the workers associated with the organization to generate clustered organization data; (Velasco: Paragraph 53, " ... results of such analysis may then be used for consideration when making new hiring or recruiting decisions, for example seeking out new hires that match identified trends, or lateral transfers such as to rearrange employees to optimize performance based on analysis results (for example, moving employees to new shifts that have been shown to increase productivity in others with similar characteristics)."; Paragraph 54," ... such as analyzing a group 
Lybrook in view of Velasco does not teach the textual analysis and determining of related and associated skills before input into a model, however, Chen teaches the following:
Identifying, by a computing resource of the cloud computing environment, based on the data cleansing of the pre-processed organization data, and based on at least one of the entities, the categories, the sentiments, or the labels, a historical association between at least one of the first capabilities and one or more additional capabilities, the one or more capabilities being different from the first capability (Chen: Paragraph 29, “for managing an administrative computing interface, for detecting, acquiring, or logging, a compiled ground truth data collection of information, of workforce resource skills, of individuals, or teams, such as, work related knowledge, or skills of the individual or teams, historical performance evaluations, or success rates of previous problems or historical records of workflows performed by the individual, or teams, within an organization, or a company. The server 112 operates a workforce selection management environment 114B for determining capability scores and collaboration scores, for selecting individual candidates, or a team of candidates, of the plurality of individuals or teams, for the workforce selection, according to embodiments…”; Paragraph 55, “Expertise analysis program 320 computes an expertise characteristics score, or features of the individual or team, based on the ground-truth collected data of ground truth data compilation program 310, whereby expertise analysis program 320 retrieves the expertise characteristics, or 
Performing, by a computing resource of the cloud computing environment and based on the identifying the one or more additional capabilities, a data enrichment process on the pre-processed organization data to enrich the pre-processed organization data by adding the one or more additional capabilities to the first capabilities to create enriched capabilities. (Chen: Paragraph 56, “Trait analysis program 330 computes a trait characteristic score, based on trait characteristics, or features of the individual or team, of the ground-truth collected data of ground truth data compilation program 310, for the workforce selection. The trait characteristics may include personality, or basic human values of the individual or team, whereby the trait characteristics are computed from textual data of the individual or team, for the workforce selection.”
Performing natural language processing on of the organization data to identify at least one of entities, categories, sentiments, or labels associated with the first capabilities (Chen: Paragraph 56, “whereby the trait characteristics are computed from textual data of the individual or team, for the workforce selection. The textual data can be based on enterprise media content such as, social media contents, including, identified tags of multi-media contents of a text-based data, a voice-based data, or a video-based data of incoming media stream pertaining to 
Lybrook in view of Velasco and Chen does not teach the preprocessing or cleaning of data before the input into a model, however, Jezewski teaches the following:
Pre-processing, by a computing resource of the cloud computing environment, the organization data to create pre-processed organization data, by normalizing the organization data and formatting the organization data into a machine recognizable format (Jezewski: Column 6 lines 60 - 67, " ... data normalization to process the historical data ... feature scaling may be used to normalize the raw data ... ")
Performing, by a computing resource of the cloud computing environment and based on pre-processing the organization data, data cleansing on the pre-processed organization data to; detect corrupt or inaccurate data in the organization data, and replace, modify, or delete the corrupt or inaccurate data (Jezewski: Column 7 line 57 - Column 8 line 9, " ... may utilize a data cleansing method to process the historical information ... and the prediction information, and may replace, modify, or delete the incomplete, incorrect, inaccurate or irrelevant data. In some implementations, the data cleansing method may be performed interactively ... ")
Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani discloses the limitation below:
Determine, based on tee output of the capability model and the industry trend data, a recommendation for acquiring at least one of the second capabilities; and 

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Mankani teaches a method of observing internal skill assets and noticing possible gaps and areas for improvement. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lybrook with the teachings of Velasco, as taught by Velasco (Velasco: Paragraph 5," ... it is common to track or workforce members (such as employees of a contact center) such as monitoring performance according to a set of metrics such as to represent performance efficiency or other statistics that may be relevant to management."). Additionally, it would have been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the teachings of Chen as taught by Chen (Chen: 16, “to improve the technical field of workflow scheduling systems, based on enterprise system optimization of traits and expertise of individuals or employees, for workforce selection, in a team workflow environment.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco with the teachings of Jezewski as taught by Jezewski (Jezewski: Column 7 lines 44 - 56," ... platform may utilize a data normalization method to organize columns (e.g., attributes) and tables (e.g., 

Claim 14 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more processor are further to: generate a profile for a new worker associated with the at least one of the second capabilities; and provide the profile to a user device (Mankani: Paragraph 56, "Employee profiles may be collated, such as for age, gender, grade, pay, and service tenure ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in 
" ... computer implemented method and tool, hereinafter referred to generally as a tool, is disclosed that may be used to forecast a required size and makeup of an organization's workforce ... ")

Claim 19 –
	Lybrook in view of Velasco, Chen, and Jezewski teach the limitations of claims 16.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more instructions, that cause the one or more processors to determine the recommendation for the first worker, cause the one or more processors to: determine the recommendation for the first worker based on organization preferences associated with the organization, the organization preference indicating a threshold measure of likelihood that the first worker can be re-trained to acquire at least one of the second capabilities. (Mankani: Paragraph 43, "The implementation block may include resource management employee development, financial implications ... employee development may consider training ... new workforce supply and workforce demand can be compared to provide for a deficit or account for a surplus of personnel.")


Claim 20 –
	Lybrook in view of Velasco, Chen, and Jezewski teach the limitations of claims 16.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more instructions, that cause the one or more processors to determine the recommendation for the first worker, cause the one or more processors to: determining the recommendation for the first worker based on workforce psychology data associated with the first worker, the workforce psychology data indicating, for the first worker a measure of likelihood that the first worker will be receptive to re-training associated with at least one of the second capabilities. (Mankani: Paragraph 43, "The implementation block may 

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Mankani disclose a method for observing internal skill sets and noticing possible gaps and areas for improvement. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lybrook in view of Velasco, Chen and Jezewski with the teachings of Mankani as taught by Mankani (Mankani: Paragraph 34,  " ... computer implemented method and tool, hereinafter referred to generally as a tool, is disclosed that may be used to forecast a required size and makeup of an organization's workforce ... ")

Claim(s) 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lybrook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Chen (US 2016/0203433 A1), Jezewski (US 10360631 Bl), Mankani (US 2009/0307052 Al) and O'Malley (US 2018/0157995 Al).


Claim 11 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more processor that perform the action based on the recommendation are to: (Mankani: Paragraph 45, "The tool may provide recommendation about filling the estimated gap by internal sources or external sources ... ")
Lybrook in view of Velasco, Chen, Jezewski, and Mankani do not teach the following, however O'Malley teaches:
.. .identify, based on worker data provided on a third party website, a target worker associated with the at least one of the second capabilities; and provide a user device with data identifying the target worker. (O'Malley: Paragraph 94, "The NEED MGR role who is assigned ... asses, test, and engage ... such as an employee, a contractor. .. "; Paragraph 135," ... and where he/she has met the pre- set qualification to be considered a candidate ... "; Paragraph 671, " ... notify all appropriate parties ... that an interview is now confirmed at the specific time and date and between whom will be in the interview process, along with the other information that was selected ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and 

Claim 12 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more processor that perform the action based on the recommendation are to: (Mankani: Paragraph 45, "The tool may provide 
Lybrook in view of Velasco, Chen, Jezewski, and Mankani do not teach the following, however O'Malley teaches:
... Identify a contractor associated with the at least one of the second capabilities; and provide data that causes the contractor to provide the at least one of the second capabilities for the organization. (O'Malley: Paragraph 94, "The NEED MGR role who is assigned ... asses, test, and engage ... such as an employee, a contractor. .. "; Paragraph 135, " ... and where he/she has met the pre-set qualification to be considered a candidate ... "; Paragraph 671, " ... notify all appropriate parties ... that an interview is now confirmed at the specific time and date and between whom will be in the interview process, along with the other information that was selected ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Mankani teaches a method of observing internal skill assets and noticing possible gaps and areas for improvement. O'Malley teaches a method for the recruitment and acquiring of external talent though job posting and external site search. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods 

Claim 15 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
Lybrook in view of Velasco, Chen, Jezewski, and Mankani do not teach the following, however O'Malley teaches:
Wherein the one or more processors are further to: generate a job advertisement based on the at least one of the second capabilities; and provide data that causes the job advertisement to be posted on a job website. (O'Malley: Paragraph 358, " ... the PAM-MGR has selected a particular Job Position to Post, the HIRES then generates and prompts the PAM-MGR with a list of criteria questions that are predetermined to be relevant for that type of specific position.")




.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lybrook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Jezewski (US 10360631 Bl), Chen (US 2016/0203433 A1),  Mankani (US 2009/0307052 Al), and Asmus (US 2018/0259918 Al).



Claim 13 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Mankani teaches:
Wherein the one or more processor that perform the action based on the recommendation are to: (Mankani: Paragraph 45, "The tool may provide recommendation about filling the estimated gap by internal sources or external sources ... ")
Lybrook in view of Velasco, Chen, Jezewski, and Mankani do not teach the following, however Asmus teaches:
...identify a new equipment, a new software, or a new service associated with the at least one of the second capabilities; and order the new equipment, the new software, or the new service. (Asmus: Paragraph I 08, " ... configured to store and/or maintain a data structure ... identifying equipment upgrades ... if there are equipment upgrades for pieces of equipment identified by existing equipment identifier and/or if building can utilize the purchase of a new piece of equipment ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lybrook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Jezewski (US 10360631 Bl), Chen (US 2016/0203433 A1),  and Myers (US 2008/0059292 Al).

Claim 18 –
	Lybrook in view of Velasco, Chen, and Jezewski teach the limitations of claim 16.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Myers teaches:
wherein the one or more instructions, that cause the one or more processors to perform the action based on the recommendation for the first worker, cause the one or more processors to: identify worker contact information associated with the first worker; and provide the first worker with data identifying re-training courses for the first worker. (MYERS: Paragraph 16, "Based upon the analysis of 

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Myers presents a system for personalized and continuous work improvement. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ly brook in view of Velasco and Jezewski with the teachings of Myers as taught by Myers. (Myers: Paragraph 45, "The performance improvement pathways preferably include tools to enable visual pathway design and testing to allow administrators to construct pathways for performance improvement that contain one more interventions.")

Claim(s) 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lybrook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Jezewski (US 10360631 Bl), Chen (US 2016/0203433 A1),  and Dawkes (US 2014/0229242 Al)



Claim 9 –
	Lybrook in view of Velasco, Chen, and Jezewski teach the limitations of claim 1.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Dawkes teaches:
Determining the recommendation for acquiring at least one of the second capabilities based on the measure of importance associated with the recommended changes (Dawkes: Paragraph 87, " ... state comparator component may suggest that priority should be given to other areas represented by each domain where there is a significant identified gap ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Dawkes teaches a method for attaining a desired state of an organization based on a desired modelled state. At the time of applicant's filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco, Chen and Jezewski with the teachings of Dawkes, as taught by Dawkes (Dawkes: Paragraph 71, " ... may indicate the need for better understanding of the organizations strategy in a specific area ... ")



Claim 21 –
Lybrook in view of Velasco, Chen, and Jezewski teach the limitations of claim 16.
	Lybrook in view of Velasco, Chen and Jezewski do not teach the following, however, Dawkes teaches:
Determining the recommendation for acquiring at least one of the second capabilities based on the measure of importance associated with the recommended changes (Dawkes: Paragraph 87, " ... state comparator component may suggest that priority should be given to other areas represented by each domain where there is a significant identified gap ... ")


Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Dawkes teaches a method for attaining a desired state of an organization based on a desired modelled state. At the time of applicant's filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Lybrook in view of Velasco, Chen and Jezewski with the teachings of Dawkes, as taught by Dawkes (Dawkes: Paragraph 71, " ... may indicate the need for better understanding of the organizations strategy in a specific area ... ")


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lybrook (US 8484071 Bl) in view of Velasco (US 2015/0242815 Al), Jezewski (US 10360631 Bl), Chen (US 2016/0203433 A1), Mankani (US 2009/0307052 Al), and Dawkes (US 2014/0229242 Al).

Claim 22 –
	Lybrook in view of Velasco, Chen, Jezewski, and Mankani teach the limitations of claim 10.
Lybrook in view of Velasco, Chen, Jezewski, and Mankani do not teach the following, however Dawkes teaches:
Determining the recommendation for acquiring at least one of the second capabilities based on the measure of importance associated with the recommended changes (Dawkes: Paragraph 87, " ... state comparator component may suggest that priority should be given to other areas represented by each domain where there is a significant identified gap ... ")

Lybrook discloses a method for analyzing organization data internally and comparing it to recommendations and generate user displays in order to improve the organization and individual employees. Velasco discloses a method for adaptive workforce and hiring analytics for a workforce. Chen discloses a method of analyzing capabilities and enriching data based on those capabilities. Jezewski teaches a method for formatting and cleaning data for future use in analysis. Mankani teaches a method of observing internal skill assets and noticing possible gaps and areas for improvement. Dawkes teaches a method for attaining a desired state of an organization based on a desired modelled state. At the time of applicant's filed invention it would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624